Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by                             37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Bruce J. Wolstoncroft on April 25, 2022.
The amended application filed April 18, 2022 has been further amended to clearly distinguish the claimed invention from known prior art in the following manner:

18.  (currently amended) A coaxial connector assembly comprising:
a housing having a mating end and an oppositely facing contact assembly receiving end, the housing having at least one contact receiving cavity which extends from the mating end to the contact assembly receiving end, 
a contact assembly having a shell and a center contact, 
a substantially flat stabilizing ring positioned on the mating portion of the contact assembly, the stabilizing ring having an opening provided in the center, an outer diameter of the stabilizing ring being smaller than a diameter of the contact receiving cavity but greater than a diameter of the front flange, the stabilizing ring having tooling recesses on an outside edge of the stabilizing ring 
wherein the stabilizing ring limits the movement of the mating portion of the contact assembly in a direction which is transverse to a longitudinal axis of the contact assembly. 


Conclusion
Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice.
           
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
[AltContent: textbox (VANESSA GIRARDI )]If you would like assistance from a USPTO Customer Service Representative or  access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VANESSA GIRARDI/Primary Examiner, Art Unit 2833